426 F.2d 892
UNITED STATES of America, Plaintiff-Appellee,v.Raimundo FERNANDEZ-PILOTO, Defendant-Appellant.
No. 28406 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
May 13, 1970.

Jack J. Taffer, Miami, Fla., for appellant.
Robert W. Rust, U.S. Atty., William A. Daniel, Jr., Asst. U.S. Atty., Miami, Fla., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The sole contention in this case is that the district court, by the conduct of the voir dire examination of potential jurors, denied the defendant a fair trial as guaranteed by the Sixth Amendment.1


2
The trial judge has broad discretion in the conduct of the voir dire, subject to essential demands of fairness, Aldridge v. United States,283 U.S. 308, 51 S.Ct. 470, 75 L.Ed. 1054 (1931).  The district judge did not exceed his discretion nor did he act unfairly by either the mode of conducting the examination or his refusal to allow some of the questions the defendant wanted asked.


3
Affirmed.



1
 We dispose of this case on the briefs and record, withoutoral argument, as provided by our Local Rule 18